Claims 1-9 are pending and under consideration.

Priority:  This application is a 371 of PCT/EP2017/072967, filed September 13, 2017, which claims priority to foreign application EP 16189049.6, filed September 15, 2016.  A copy of the foreign priority document has been received in the instant application on March 13, 2019, and is in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the overlapping PCR fragments" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, 5, 8, 9 recite the term “preferably” throughout or in the claims.  The claims are indefinite because it is unclear whether the limitation(s) following “preferably” are part of the 
Claim 8 recites evolutionary homologues thereof of niiA and niaD.  It is unclear what evolutionary homologues of niiA and niaD are.
Claim 2 is included in this rejection because it is dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (2006 Fungal Genetics and Biology 43:  54-64; IDS 03.13.19).  Nielsen et al. teach a method for the in vivo assembly and integration of a polynucleotide of interest at a specific chromosomal target site in a fungal host cell (Aspergillus nidulans) (see Fig. 2), the method comprising transforming the fungal host cell with (i) at least one polynucleotide fragment comprising an upstream flanking region and a 5’ part of the polynucleotide of interest (“pyr”, see Fig. 2), (ii) at least on polynucleotide fragment comprising a 3’ part of the polynucleotide of interest and a downstream flanking region (“r-4”, see Fig. 2); wherein the 5’ part and the 3’ part .
Regarding instant claim 4, Nielsen et al. teach at least the 5’ and 3’ part of each polynucleotide fragment overlap with less than 1000 bp with that or those of another fragment (p. 55-58).
Regarding instant claim 7, Nielsen et al. teach the polynucleotide of interest comprises the selectable marker gene pyr-4 (p. 55, also Fig. 2).
Regarding instant claim 9, Nielsen et al. do not appear to teach transformation with additional polynucleotide fragments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2006 Fungal Genetics and Biology 43:  54-64; IDS 03.13.19) and Hansen et al. (WO 2015082535; IDS 03.13.19).  The teachings of Nielsen et al. over instant claims 1-2, 4, 7, 9, are noted above.  Nielsen et al. disclose the polynucleotide of interest comprises a gene encoding a protein/enzyme of interest (YFG), where the gene comprises a point mutation (Fig. 2).  Nielsen et al. do not explicitly teach the gene encodes an enzyme selected from galactosidase, glucosidase, amylase, etc.
Hansen et al. disclose a method for site specific chromosomal integration of a gene in a fungal host cell and a polynucleotide construct suitable for this purpose (at least p. 1-2).  Hansen et al. disclose integrating a gene of interesting including a gene encoding for enzymes selected from at least alpha-galactosidase, alpha-glucosidase, aminopeptidase, amylase, etc. (at least p. 5), where the fungal host cell has increased homologous recombination and is selected from Aspergillus nidulans (p. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and incorporate the gene of interest encoding an enzyme such as alpha-galactosidase of Hansen et al. for the gene of interest in the method for the in vivo assembly and integration of a polynucleotide of interest at a specific chromosomal target site in a fungal host cell of Nielsen et al. (instant claim 5) because there is interest in integrating genes encoding for enzymes selected from at least alpha-galactosidase, alpha-glucosidase, aminopeptidase, amylase, etc. at a specific chromosomal target site in a fungal host cell.  One of ordinary skill would have a reasonable motivation of success because 
Regarding instant claim 6, Nielsen et al. disclose where the gene of interest comprises a point mutation (Fig. 2) and Hansen et al. disclose variants of the gene of interest encoding the enzyme (p. 5), where variant includes a point mutation (p. 4).  Therefore, it would have been obvious that the polynucleotide fragments transformed into the fungal host cell comprises at least one mutation in the gene encoding the enzyme of interest.
Regarding instant claim 3, Hansen et al. disclose it is preferred that the fungal host cell has an increased homologous recombination, where the gene equivalent to KU70 is inactivated (at least p. 6, p. 18).
Regarding instant claim 8, Nielsen et al. disclose a split pyr-4 marker (Fig. 2).  Hansen et al. also disclose double-split integration, where the selectable markers are selected from niiA and niaD (p. 6, p. 13, p. 18).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656